                                           147 PRINCE STREET | 4TH FLOOR | BROOKLYN, NEW YORK 11201
                        TELEPHONE 1.718.766.5153 | FACSIMILE 1.718.504.3599 | EMAIL: ckaser@sharovalaw.com

YELENA SHAROVA, ESQ. *+
*NY, +NJ                                                                        PARALEGALS
_______________________________                                                 FRANKLIN DAVIS JR.
STEVEN GARFINKLE ESQ.*+                                                         CELINA QUEVEDO
CHARLES KASER ESQ.*                                                             MABEL SANTANA
NANI KIM ESQ.*                                                                  HANNA SKARULIS
CHARLES MARINO ESQ.*                                                            ALVIN KORSUNSKIY
BRUCE PROVDA ESQ.*


                                                                  July 27, 2021
VIA ELCTRONIC FILING
Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

                  Re:      US v. Greenberg 21 Cr. 92 (AJN)

Dear Judge Nathan:

Counsel for Julia Greenberg respectfully submits this letter to request permission for her to travel
to Boston, MA to attend an Individual Hearing in front of the Immigration Courts at the JFK
Federal Building, 15 New Sudbury Street, Boston, MA, on August 9, 2021.
As Individual Hearings are more akin to trials, Ms. Greenberg is requesting to travel the evening
before (August 8), and be permitted to stay overnight at a relative’s home at 12 Cordis Street,
Apartment 3, Boston, MA. Additionally, given that the Hearing could last all day, Ms.
Greenberg is requesting permission to again stay at the Cordis Street location on the evening of
August 9, and return to New York on the morning of August 10, 2021.
It is my understanding that Pretrial Services, through Officer Dominique Jackson, has no
objection to this request. Additionally, the Government, through Assistant US Attorney
Jonathan Rebold, will defer to the recommendation of Pretrial Services.
Ms. Greenberg has been in compliance with the terms of her pretrial release, including fully
informing these clients of her pending matter before Your Honor.
Thank you for your time and attention in this matter.
                                                                  Respectfully Submitted,
                                                                  Charles Kaser
                                                                  Attorney for the Defendant
                                                                  By: /s/ Charles Kaser
CC: All Parties (via ECF)

                           147 PRINCE STREET,4TH FLOOR, BROOKLYN, NEW YORK 11201
